            Case 3:16-md-02741-VC Document 2999 Filed 03/14/19 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITGATION
                                                   Case No. 16-md-02741-VC
 This document relates to:
                                                   PRETRIAL ORDER NO. 115:
 Hardeman v. Monsanto, 3:16-cv-00525-VC
                                                   ORDER RE PHASE 2 OPENING
                                                   STATEMENTS



        Despite the parties' supplemental briefs, significant ambiguities remain in how the

plaintiff's design defect claim would proceed at trial. Therefore, the plaintiff is precluded from

referencing the design defect claim in his opening. However, given the stage of the litigation at

which this issue has arisen, the plaintiff will be given one more chance to explain the basis for

this claim, and if adequate evidence is presented, the court will likely permit the claim to go to

the jury.

        IT IS SO ORDERED.

Date: March 14, 2019                                          ___________________________
                                                              Honorable Vince Chhabria
                                                              United States District Court
